DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, drawn to the spinal implant template including “a three-dimensional scanning device” in the reply filed on July 7, 2022 is acknowledged.
However, the amended claim set of February 5, 2020 appears to have already canceled claims comprising that embodiment, leaving only those reciting the spinal implant template including “a surgical navigation system”. Therefore, Examiner will proceed with examining the presented claims.
As such, claims 1, 3-4, 12, 14, 21-35 are pending in the instant application.
Claim Objections
Claims 3-4, 14, 21-34 are objected to because of the following informalities: “A spinal implant as recited in claim…” should recite “The spinal implant as recited in claim…”  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the socket (claims 29, 35) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there does not appear to be antecedence for “the mating part defining a socket, the bending module being engageable with the spinal implant, the bending module comprising a shaft, the shaft being configured for removable disposal in the socket to bend the spinal implant” (claims 29, 35).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 35 recite the limitation “the mating part defining a socket, the bending module being engageable with the spinal implant, the bending module comprising a shaft, the shaft being configured for removable disposal in the socket to bend the spinal implant.” It is unclear what is meant by the “shaft” in this limitation. As best understood by the Applicant’s specification, a rod is removably disposed in the socket. However, the rod is not a component of the bending module, i.e., the shaft, it is interpreted as the “spinal implant” of this limitation. Therefore, it is unclear how the shaft and the spinal implant are each being used. Therefore, examiner has withdrawn these claims from examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 12, 14, 21-25, 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schalliol (US 2007/0227216).
Regarding claim 1, Schalliol discloses a spinal implant system (10) comprising: a spinal implant template (FIG. 6) configured to provide three dimensional coordinates of a selected implant configuration (¶41-42); and an implant bending device (100) including work surfaces (108, 110) engageable with a spinal implant to manipulate the spinal implant to the selected implant configuration and an implant contact sensor (16).  
Regarding claim 3, Schalliol discloses the spinal implant system as recited in Claim 1, wherein the spinal implant template includes a surgical navigation system that generates the three dimensional coordinates of the selected implant configuration and communicates the coordinates to the implant bending device (FIG. 6).  
Regarding claim 4, Schalliol discloses the spinal implant system as recited in Claim 3, wherein the coordinates are generated based on bone fastener position with vertebrae (¶37).  
Regarding claim 12, Schalliol discloses a spinal implant system comprising: a control device  (FIG. 6) including a spinal implant template configured to provide three dimensional coordinates of a selected implant configuration (¶41-42);-3-Applicant: Warsaw Orthopedic, Inc.00001296US01 DIV Preliminary Amendment1502-1714 DIV a displacement module (10) that communicates with the control device and includes a movable support (15) connectable with a spinal implant; and a bending module (100) that communicates with the control device and includes an implant bending device having work surfaces (108, 110) engageable with the spinal implant to manipulate the spinal implant to the selected implant configuration and an implant contact sensor (16).  
Regarding claim 14, Schalliol discloses the spinal implant system as recited in Claim 12, wherein the spinal implant template includes a surgical navigation system (FIG. 6) that generates the three dimensional coordinates of the selected implant configuration and communicates the coordinates to the modules.  
Regarding claim 21, Schalliol discloses the spinal implant system as recited in Claim 1, wherein the spinal implant template includes a surgical navigation system that generates the three dimensional coordinates of the selected implant configuration and communicates the coordinates to the implant bending device, the spinal implant template including a point- to-point definition of pedicle screw heads, the point-to-point definition of pedicle screw heads defining the selected implant configuration (¶37-46).  
Regarding claim 22, Schalliol discloses the spinal implant system as recited in Claim 1, wherein the spinal implant template includes a surgical navigation system that generates the three dimensional coordinates of the selected implant configuration and communicates the coordinates to the implant bending device, the surgical navigation system being configured to acquire data, generate a signal representative of a position of one or more -4-Applicant: Warsaw Orthopedic, Inc.C0001296US01 DIV Preliminary Amendment1502-1714 DIV vertebral surfaces and determine the selected implant configuration based on the position of the one or more vertebral surfaces (¶37-46).  
Regarding claim 23, Schalliol discloses the spinal implant system as recited in Claim 1, wherein the spinal implant template includes a surgical navigation system that generates the three dimensional coordinates of the selected implant configuration and communicates the coordinates to the implant bending device, the surgical navigation system being configured to acquire data, generate a signal representative of a position of one or more components of a spinal construct and determine the selected implant configuration based on the position of the one or more components of a spinal construct (¶37-46).  
Regarding claim 24, Schalliol discloses the spinal implant system as recited in Claim 23, wherein the components of a spinal construct is a spinal rod (105).  
Regarding claim 25, Schalliol discloses the spinal implant system as recited in Claim 1, wherein the spinal implant template includes a surgical navigation system that generates the three dimensional coordinates of the selected implant configuration and communicates the coordinates to the implant bending device, the surgical navigation system being configured to display medical imaging to generate the three dimensional coordinates (¶46).  
Regarding claim 27, Schalliol discloses the spinal implant system as recited in Claim 1, wherein the spinal implant template is further configured to provide a diameter of the selected implant configuration (¶58).  
Claim(s) 1, 26, 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dankowicz et al. (US 2005/0262911), hereinafter “Dankowicz”.
Regarding claim 1, Dankowicz discloses a spinal implant system (FIGS. 2-4) comprising: a spinal implant template configured to provide three dimensional coordinates of a selected implant configuration (¶44); and an implant bending device (200) including work surfaces (300) engageable with a spinal implant to manipulate the spinal implant to the selected implant configuration and an implant contact sensor (202).  
Regarding claim 26, Dankowicz discloses the spinal implant system as recited in Claim 1, wherein the spinal implant template includes a surgical navigation system that generates the three dimensional coordinates of the selected implant configuration and communicates the coordinates to the implant bending device, the surgical navigation system being configured to generate the three dimensional coordinates based on fluoroscopic images (¶105).  
Regarding claim 28, Dankowicz discloses the spinal implant system as recited in Claim 1, wherein the spinal implant template is further configured to provide a material of the selected implant configuration (¶39).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775